ACCEPTED
                                                                                                                                                                                   04-15-00525-CV
                                                                                                                                                                       FOURTH COURT OF APPEALS
                                                                                                                                                                            SAN ANTONIO, TEXAS


                                                         .
                                        `~~, wiLso~ :~ W ~.~.
                                                                                                                                                                              8/25/2015 2:43:16 PM
                                                                                                                                                                                    KEITH HOTTLE
                                                                                                                                                                                            CLERK

                                                              r<is..so~ !rE.sr.rz m;:,sx;sva~r -r. e: es r::.:,~.,~a r, ,.ir:.nx.rt i.E.r




                                                                                                                                                    FILED IN
                                                                                                                                            4th COURT OF APPEALS
AUgUst 2S, 2OI S                                                                                                                             SAN ANTONIO,           TEXASJr.
                                                                                                                                                           Lee L. Cameron,
                                                                                                                                                           214-698-8015 (direct)
                                                                                                                                            08/25/2015     2:43:16
                                                                                                                                                  lee.c~uneron        PM
                                                                                                                                                               u,wilsonelser.wm
                                                                                                                                                KEITH E. HOTTLE
                                                                                                                                                        Clerk



VIA E-FILE

Keith .F..,. Houle, C;ler•]c
Fourth Court of appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite :320()
San Antonio, Texas 78205-3037

       Re:           Cause No. 2015CV03002; AMF Bowling Centers, Inc. v. Rio Adventures, Ltd., and
                     Rio Club, LLC; In the County Court No. 10, Bexar County, Texas

Mr. Hottle:

Attached is afile-marked copy of the Notice of Appeal filed in the above matter on August 17, 2015.

Respectfully submitted,


                       ~~~
Lee L. Cameron, Jr.

LLC/cl
ce:    Derrick Rodgers, Esq.(via e-file)




       Bank of America Plaza, 901 Main Street, Suite 4800 •Dallas, TX 75202                                      p 214.698.8000               f 214.698.1 1 Ol
        Albany     Baltimore Boston  Chicogo   Comieclicuf      Dallos ~ Denver •Garden City    hiouston •Las Vegas    London •Los Angeles       Louisville ~ McLeon
                 Minmi •New Jersey •New York    Orlando •Philadelphia •San Diego •San Francisco          Washinglon, DC    Wesl Palm Beach      Whiie Plains
                                                       AI(iliales: Berlin •Cologne   Frankfud •Munich •Paris
                                                                     wi(sonelser.com

2091061v.1